DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 8 of U.S. Patent No. 11233197. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 6 of US Patent No. 11233197 (Yen) teaches a  method, comprising: providing a first dielectric layer; forming a first conductive column structure extending entirely through the first dielectric layer, wherein the first conductive column structure comprises a shell portion wrapping a core structure filled with a dielectric material and an end portion that is coupled to a first end of the shell portion and disposed below the core structure, wherein the shell portion comprises a conductive layer; forming a first phase change material layer over the first dielectric layer, wherein a lower boundary of the first phase change material layer contacts at least a first portion of a second end of the shell portion, the second end being opposite the first end; forming a second dielectric layer disposed above the first phase change material layer; and forming a second conductive column structure extending through the second dielectric layer, wherein the second conductive column structure comprises a shell portion wrapping a core structure filled with a dielectric material and an end portion that is coupled to one end of the shell portion and disposed below the core structure, wherein an upper boundary of the first phase change material layer contacts the end portion of the second conductive column

Regarding Claim 2, Claim 6, 8 of US Patent No. 11233197 (Yen) teaches forming a top electrode disposed above the second dielectric layer, and coupled to the other end of the shell portion of the second conductive column.


Claims 3-7, 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 14-19 of U.S. Patent No. 11233197, in view of Yang(US Patent No. 9461245, hereinafter Yang).   

Regarding Claim 3, Claim 6, 8 of US Patent No. 11233197 (Yen) teaches the method of claim 2, 

Claim 6, 8 of US Patent No. 11233197 (Yen) does not teach further comprising:  recessing(Fig 6 of Yang) the first dielectric layer (602/302a/302b of Yang);
forming a first isolation layer(702) lining the recessed first dielectric layer (Fig 7 of Yang);
removing (Fig 8 of Yang) a bottom portion (bottom portion on 602) of the first isolation layer and a portion (602) of the first dielectric layer disposed below the bottom portion of the first isolation layer thereby forming the first void (Claim 6, 8 of US Patent No. 11233197);
recessing(Fig 6 of Yang) the second dielectric layer (Claim 6, 8 of US Patent No. 11233197); 
forming a second isolation layer lining the recessed second dielectric layer; and removing a bottom portion of the second isolation layer and a portion of the second dielectric layer disposed below the bottom portion of the second isolation layer thereby forming the second void (Claim 6, 8 of US Patent No. 11233197).

Yang teach further comprising:  recessing(Fig 6 of Yang) the first dielectric layer (602/302a/302b of Yang);
forming a first isolation layer(702) lining the recessed first dielectric layer (Fig 7 of Yang);
removing (Fig 8 of Yang) a bottom portion (bottom portion on 602) of the first isolation layer and a portion (portion 602) of the first dielectric layer disposed below the bottom portion of the first isolation layer thereby forming the first void (void of 109);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yang to the teachings of Claim 1 of US Patent No. 11233197 in order to have an insulating core that provides for good gap fill ability[col 2, lines 45-55, Yang].  In doing so, recessing(Fig 6 of Yang) the second dielectric layer (Claim 6, 8 of US Patent No. 11233197); 
forming a second isolation layer(702) lining the recessed second dielectric layer; and removing(Fig 8 of Yang) a bottom portion(bottom portion on 602)  of the second isolation layer and a portion(portion 602) of the second dielectric layer disposed below the bottom portion of the second isolation layer thereby forming the second void(void of 109)  (Claim 6, 8 of US Patent No. 11233197).




Regarding Claim 4, Claim 1 of US Patent No. 11233197 (Yen) teaches a  method, comprising: forming a first dielectric layer over a bottom electrode; forming a first void extending through the first dielectric layer to expose a portion of an upper boundary of the bottom electrode; forming a first conductive structure lining along respective sidewalls of the first void and the exposed portion of the upper boundary of the bottom electrode; forming a first phase change material layer over the first dielectric layer to cause the phase change material layer to contact at least a portion of a sidewall of the first conductive structure; and forming a second phase change material layer formed over the first dielectric layer, wherein a lower boundary of the second phase change material layer contacts at least a portion of the first conductive structure.

Claim 1 of US Patent No. 11233197 (Yen) does not recite a core structure filled with a dielectric material

Yang discloses in Fig 4, see modified figure in office action, a method, comprising: wherein the first conductive column structure comprises a shell portion(402a/b) [col 6, lines 5-20] wrapping a core structure (402c) [col6, lines 5-15] filled with a dielectric material

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yang to the teachings of Claim 1 of US Patent No. 11233197 in order to have an insulating core that provides for good gap fill ability[col 2, lines 45-55, Yang]


Regarding Claim 5, Claim 1 of US Patent No. 11233197 (Yen) and Yang teach a  method, comprising: forming a first dielectric layer over a bottom electrode; forming a first void extending through the first dielectric layer to expose a portion of an upper boundary of the bottom electrode; forming a first conductive structure lining along respective sidewalls of the first void and the exposed portion of the upper boundary of the bottom electrode; forming a first phase change material layer over the first dielectric layer to cause the phase change material layer to contact at least a portion of a sidewall of the first conductive structure; and forming a second phase change material layer formed over the first dielectric layer, wherein a lower boundary of the second phase change material layer contacts at least a portion of the first conductive structure.


Regarding Claim 6, Claim 1, 2 of US Patent No. 11233197 (Yen) and Yang teach further comprising: forming a second dielectric layer over the first phase change material layer; forming a second void extending through the second dielectric layer to expose a portion of an upper boundary of the first phase change material layer; forming a second conductive structure lining along respective sidewalls of the second void and the exposed portion of the upper boundary of the first phase change material layer to cause the first phase change material layer to contact at least a portion of a sidewall and a bottom portion of the second conductive structure; filling the first void with the second dielectric layer; and forming a top electrode over the second dielectric layer to contact the second conductive structure.


Regarding Claim 7, Claim 1, 2, 5 of US Patent No. 11233197 (Yen) and Yang teach further comprising forming a top electrode disposed above the second dielectric layer.


Regarding Claim 11, Claim 1 of US Patent No. 11233197 (Yen) and Yang teach the method of claim 4, further comprising:
forming a second phase change material layer formed over the first dielectric layer,
wherein a lower boundary of the second phase change material layer contacts at least a second portion of the other end of the shell portion of the first conductive column,

Regarding Claim 12, Claim 1, 4 of US Patent No. 11233197 (Yen) and Yang teach the method of claim 11, wherein the first and second phase change material layers has one of a circular shape, a polygonal shape, or a circumferential shape when viewed from top

Regarding Claim 13, Claim 14 of US Patent No. 11233197 (Yen) teaches a  method, comprising: forming a bottom electrode in a first dielectric layer; forming a first phase change material layer in a second dielectric layer; and forming a heater structure in a third dielectric layer and extending entirely through the third dielectric layer between the bottom electrode and the first phase change material layer, wherein the heater structure lines a trench thereby causing a first portion of the heater structure to contact the phase change material layer at a first end and wrap a dielectric material directly disposed below the phase change material layer, wherein the heater structure further comprises a second portion coupled to a second end of the first portion and disposed below the wrapped dielectric material, the second end being opposite the first end, and wherein the first portion of the heater structure comprises an inner boundary and an outer boundary that each form a circumference of a circular shape when viewed from a top perspective; and forming a second phase change material layer over the first dielectric layer, wherein a lower boundary of the second phase change material layer contacts at least a portion of the heater structure.

Claim 14 of US Patent No. 11233197 (Yen) does not teach forming a second dielectric layer disposed above the first phase change material layer; and  forming a second conductive column structure extending through the second dielectric layer, wherein the second conductive column structure comprises a shell portion wrapping a core structure filled with a dielectric material and an end portion that is coupled to one end of the shell portion and disposed below the core structure, wherein an upper boundary of the first phase change material layer contacts the end portion of the second conductive column. 

Yang discloses in Fig 4, a method, comprising: a second dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40]; and  forming a second conductive column structure(402a/b/c) extending through the second dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40], wherein the second conductive column structure comprises a shell portion(402a/b) [col 6, lines 5-20] wrapping a core structure (402c) [col6, lines 5-15] filled with a dielectric material and an end portion that is coupled to one end of the shell portion and disposed below the core structure,.



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yang to the teachings of Claim 1 of US Patent No. 11233197 in order to have an insulating core that provides for good gap fill ability[col 2, lines 45-55, Yang].  In doing so, a second dielectric layer(302)[col 5, lines 5-20; col6, lines 30-40] disposed above the first phase change material layer (Claim 14 of US Patent No. 11233197); wherein an upper boundary of the first phase change material layer(Claim 14 of US Patent No. 11233197) contacts the end portion of the second conductive column(402a/b/c)



Regarding Claim 14, Claim 14, 15 of US Patent No. 11233197 (Yen) and Yang teach wherein the heater structure is formed of a conductive material selected from at least one of: TaN, TiN, TiAlN, and TiW.

Regarding Claim 15, Claim 14, 16 of US Patent No. 11233197 (Yen) and Yang teach wherein the first portion of the heater structure has a cross-sectional area of about 1 to 10 nanometers.

Regarding Claim 16, Claim 14, 16 of US Patent No. 11233197 (Yen) and Yang teach further comprising: forming a top electrode disposed above and coupled to the first phase change material layer.

Regarding Claim 17, Claim 14, 18 of US Patent No. 11233197 (Yen) and Yang teach wherein the first portion of the heater structure comprises an inner boundary and an outer boundary that each form a circumference of a polygonal shape when viewed from top.

Regarding Claim 18, Claim 14, 19 of US Patent No. 11233197 (Yen) and Yang teach wherein the first and second phase change material layers has one of a circular shape, a polygonal shape, or a circumferential shape when viewed from top.

Regarding Claim 19, Claim 14, 17, 19 of US Patent No. 11233197 (Yen) and Yang teach
further comprising: forming a bottom electrode disposed below the first dielectric layer, and coupled to the heater structure; forming a top electrode disposed above and coupled to the first phase change material layer.

Regarding Claim 20, Claim 14 of US Patent No. 11233197 (Yen) and Yang teach a method, comprising: forming a bottom electrode in a first dielectric layer; forming a first phase change material layer in a second dielectric layer; and forming a heater structure in a third dielectric layer and extending entirely through the third dielectric layer between the bottom electrode and the first phase change material layer, wherein the heater structure lines a trench thereby causing a first portion of the heater structure to contact the phase change material layer at a first end and wrap a dielectric material directly disposed below the phase change material layer, wherein the heater structure further comprises a second portion coupled to a second end of the first portion and disposed below the wrapped dielectric material, the second end being opposite the first end, and wherein the first portion of the heater structure comprises an inner boundary and an outer boundary that each form a circumference of a circular shape when viewed from a top perspective; and forming a second phase change material layer over the first dielectric layer, wherein a lower boundary of the second phase change material layer contacts at least a portion of the heater structure.



Claims 9, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11233197 and Yang, in view of Chen(USPGPUB DOCUMENT: 2008/0237562, hereinafter Chen).   

Regarding Claim 9, Claim 1 of US Patent No. 11233197 (Yen) and Yang teach the method of claim 4, 

Claim 1 of US Patent No. 11233197 (Yen) and Yang do not teach wherein the shell portion of the first conductive column. structure comprises an inner boundary and an outer boundary that each form a circumference of a circular shape when viewed from top.

Chen teaches in Fig 6A & 6D wherein the shell portion  of the first conductive column structure (130’/155b/155a/150’/135) comprises an inner boundary and an outer boundary that each form a circumference of a circular shape when viewed from top.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chen to the teachings of Claim 1 of US Patent No. 11233197 (Yen) and Yang in order to increase cell density and reduce programming current[0004, Chen]



Regarding Claim 10, Claim 1 of US Patent No. 11233197 (Yen) and Yang teach the method of claim 4, 

Claim 1 of US Patent No. 11233197 (Yen) and Yang do not teach wherein the shell portion of the first conductive column structure comprises an inner boundary and an outer boundary that each form a circumference of a polygonal shape when viewed from top.

Chen teaches in Fig 6B/6C/6E/6F wherein the shell portion of the first conductive column structure(130’/155b/155a/150’/135) comprises an inner boundary and an outer boundary that each form a circumference of a polygonal shape when viewed from top.


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chen to the teachings of Claim 1 of US Patent No. 11233197 (Yen) and Yang in order to increase cell density and reduce programming current[0004, Chen]

Claims 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11233197 and Yang, in view of Yang(US Patent No. 9793207, hereinafter Yang-207).   

Regarding Claim 8, Claim 1 of US Patent No. 11233197 (Yen) and Yang teach the method of claim 4, 

Claim 1 of US Patent No. 11233197 (Yen) and Yang does not teach wherein the shell portion  of the first conductive column structure has a cross-sectional area of about 1 to 10 nanometers. 

Yang-207 teaches wherein the shell portion (15) of the first conductive column structure has a cross-sectional area of about 1 to 10 nanometers [col 9, lines 20-30]. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yang-207 to the teachings of Claim 1 of US Patent No. 11233197 in order to avoid product failure, i.e., the electrical path is not properly formed when the appropriate voltage is applied[col 5, lines 1-15]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819